11-1527-ag
         Chen v. Holder
                                                                                         BIA
                                                                                 A073 560 815

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                        Circuit Judges.
11       _________________________________________
12
13       MEI ER CHEN,
14
15                        Petitioner,
16
17                        v.                                       11-1527-ag
18                                                                 NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       _________________________________________
24
25       FOR PETITIONER:                 Thomas D. Barra, New York,
26                                       New York.
27
28       FOR RESPONDENT:                 Tony West, Assistant Attorney
29                                       General; Carl H. McIntyre, Jr.,
 1                          Assistant Director; Dawn S. Conrad,
 2                          Trial Attorney, Office of
 3                          Immigration Litigation, United
 4                          States Department of Justice,
 5                          Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED, that the petition for review

10   is DENIED.

11       Petitioner Mei Er Chen, a native and citizen of the

12   People’s Republic of China, seeks review of a March 24,

13   2011, order of the BIA denying her motion to reopen.       In re

14   Mei Er Chen, No. A073 560 815 (B.I.A. March 24, 2011).       We

15   assume the parties’ familiarity with the underlying facts

16   and procedural history in this case.

17       We have reviewed the BIA’s denial of Chen’s motion to

18   reopen for abuse of discretion.       See Ali v. Gonzales, 448

19   F.3d 515, 517 (2d Cir. 2006).       Because Chen filed her second

20   motion to reopen in 2011, more than 90 days after the final

21   administrative decision, 8 U.S.C. § 1229a(c)(7)(C);

22   8 C.F.R. § 1003.2(c)(2), she was required to demonstrate

23   “changed country conditions arising in the country of

24   nationality.” 8 U.S.C. § 1229a(c)(7)(C)(ii).       Chen does not

25   dispute that her motion was time- and number-barred, but


                                     2
 1   argues that she demonstrated a material change in country

 2   conditions sufficient to excuse her motion based on her

 3   newly commenced practice of Falun Gong and deteriorating

 4   conditions for Falun Gong practitioners in China.

 5       As a preliminary matter, Chen did not assert that she

 6   feared harm on account of her practice of Christianity

 7   before the BIA and we will thus decline to consider any

 8   related arguments in the first instance.   See 8 U.S.C.

 9   § 1252(d)(1); Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004);

10   see also Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

11   119-20 (2d Cir. 2007).

12       The BIA did not abuse its discretion in denying Chen’s

13   2010 motion based on her failure to demonstrate changed

14   country conditions.   The BIA reasonably found that Chen’s

15   Falun Gong practice, which postdated by roughly 15 years the

16   agency’s final order of deportation, constituted a change in

17   personal circumstances.   See Yuen Jin v. Mukasey, 538 F.3d

18   142, 155 (2d Cir. 2008)(noting that aliens who have been

19   ordered removed may not “change their personal circumstances

20   (e.g., by having children or practicing a persecuted

21   religion) and initiate new proceedings via a new asylum

22   application.”); Wei Guang Wang v. BIA, 437 F.3d 270, 273-74


                                   3
 1   (2d Cir. 2006) (making clear that the time and numerical

 2   limitations on motions to reopen may not be suspended

 3   because of a “self-induced change in personal circumstances”

 4   that is “entirely of [the applicant’s] own making after

 5   being ordered to leave the United States”).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.

 8                              FOR THE COURT:
 9                              Catherine O’Hagan Wolfe, Clerk
10
11




                                  4